COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-040-CV
 
DANA
LYNN BINT                                                                APPELLANT
 
                                                   V.
 
TOMMY
LYNN BINT                                                                APPELLEE
                                                                                                        
                                               ----------
FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Dana
Lynn Bint=s Amended Motion For Dismissal.@ It is
the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.  
 




DELIVERED:  August 7, 2008  




[1]See Tex. R. App. P. 47.4.